DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/18/2022 is acknowledged.  Claims 15, 22, 29, 31 have been amended.  Claims 35-39 have been added. 

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
Regarding the amended claim 29, the amendments of the claim has not overcome the prior art Jo et al. (US 2019/0305099 A1) and Jun et al. (US 2017/0141211 A1).  Please see the rejection below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites “wherein a first void is positioned between the first dielectric material and the second dielectric material” in lines 10-11.  The term “between” is defined as “at, into, or across the space separating two objects or regions”.  However, the specification of the instant application does not show a void satisfying this definition.  For example, the seam/void 82 in Fig. 21B is within the first dielectric material 80 and extends to the top of the first dielectric material 80, but not between the first dielectric material and the second dielectric material. 
For the purpose of examination, the phrase is interpreted that the first void is positioned close to the interface between the first dielectric material and the second dielectric material.
Claim 31 recites “the first dielectric layer having a second void in the trench” in line 3.  The specification of the instant application only discloses one single void/seam 82 in the first dielectric layer.  This void/seam has been identified as the first void in the claim 29.  So the written description is deficient in providing support for a second void in the first dielectric layer.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the first dielectric layer having a second void in the trench” in line 3.  The specification only discloses only one void/seams in the first dielectric layer.  So it is unclear where the second void is located, or whether this second void is the same as the first void.  For the purpose of examination, it is interpreted that the second void is the same as the first void. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2019/0305099 A1) in view of Jun et al. (US 2017/0141211 A1) and supported by Ahlgren et al. (US 5766971).
Regarding claim 29, Jo teaches a method (method in Figs. 31-45 of Jo) of forming a semiconductor device (device in Fig. 3 of Jo), the method comprising: 
forming a semiconductor fin (310 and 110p in Fig. 31) extending from a top surface of a substrate (100); 
forming a source/drain region (150p in Fig. 33) extending into the semiconductor fin; 
forming an isolation structure (180 in Fig. 3) extending into the semiconductor fin adjacent to the source/drain region, wherein forming the isolation structure comprises: forming a first dielectric material (182 in Fig. 3); and 
forming a gate stack (120 or 520 in Fig. 41-45) extending along a top surface and sidewalls of the semiconductor fin, the source/drain region being interposed between the isolation structure and the gate stack.
But Jo does not teach the method comprising: forming a second dielectric material over the first dielectric material, wherein an interface between the first dielectric material and the second dielectric material is below the top surface of the semiconductor fin, wherein a first void is positioned between the first dielectric material and the second dielectric material.
Jun teaches a method of forming an isolation structure (INS in Figs. 5C of Jun with the method illustrated in Figs. 10-26B of Jun). The method comprises: forming a trench (47a in Fig. 17A) by removing a dummy gate structure (34) and etching down to the fin (18b); filling the trench with a first dielectric material (55 in Fig. 19A; as described in [0075] of Jun); etching back the first dielectric material (as described in [0076] of Jun); and depositing a second dielectric material (58 in Fig. 19A) in the trench and over the first dielectric material.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled the trench of the isolation structure 182 (Fig. 3 & 45 of Jo) of Jo using two dielectric material, as according to Jun, in order to provide better insulation between transistors, allowing one to reduce the size of the devices.
As incorporated, the seam 54s of Jun occurs at the top region of the first dielectric material (55 in Fig. 5C of Jun) that extends to the interface between the first dielectric material and second dielectric material (88c in Fig. 5C or 58 in Fig. 19A of Jun).  
Ahlgreen discloses that a problem with filling dielectric material into a trench with vertical sidewalls typically produces voids (31 in Fig. 1A of Ahlgreen) and seams (35) caused by the high sidewall angles and large aspect ratios (column 2 lines 31-44 of Ahlgreen).  More specifically, Ahlgreen states that “seam may have openings on the order of 0.1 nm where the two sides do not meet perfectly” (column 2 lines 41-42 of Ahlgreen).  Such location can be called as voids.  So Ahlgreen discloses that voids are naturally a part of seam of the dielectric material filling into a trench.  As a result, the seam 54s of Jo-Jun satisfies the limitation of “first void” in the claim language.
Regarding claim 31, Jo in view of Jun teaches all the limitations of the method of claim 29, and also teaches wherein forming the first dielectric material comprises: 
forming a first dielectric layer (55 in Figs. 5C and 19A of Jun) in a trench (trench 50), the first dielectric layer having a second void (54s in Fig. 5C; please see interpretation in 112b rejection above) in the trench; and 
recessing the first dielectric layer to expose the second void (as shown in Fig. 5C of Jun), wherein remaining portions of the first dielectric layer forms the first dielectric material (as shown in Fig. 5C of Jun).  
Regarding claim 32, Jo in view of Jun teaches all the limitations of the method of claim 31, and also teaches wherein forming the second dielectric material comprises: 
forming a second dielectric layer (88c in Fig. 5C of Jun) over the first dielectric material in the trench, the second dielectric layer having a third (88s in Fig. 5C; the seam 88s has the same construction as 54s so the seam 88s also meets the limitation of “the third void”) void in the trench; and 
removing a first upper portion (as written, there is no specification requirement of what the first upper portion must be.  So a first upper portion can be identified as the part of the dielectric layer 88c to the left of the seam 88s that is removed by the planarization) of the second dielectric layer to expose the third void (as shown in Fig. 5C of Jun), wherein at least a portion of remaining portions of the second dielectric layer forms the second dielectric material (as shown in Fig. 5C of Jun).  
Regarding claim 33, Jo in view of Jun teaches all the limitations of the method of claim 32, and also teaches wherein forming the second dielectric material further comprises removing a second upper portion (as written, there is no specification requirement of what the second upper portion must be.  So a second upper portion can be identified as the part of the dielectric layer 88c to the right of the seam 88s that is removed by the planarization) of the second dielectric layer to form the second dielectric material having a planarized upper surface.  
Regarding claim 34, Jo in view of Jun teaches all the limitations of the method of claim 29, and also teaches wherein a width of the first dielectric material decreases as the first dielectric material extends from the top surface of the semiconductor fin toward the second dielectric material (as shown in Figs. 5C & 19A of Jun, the portion with the curved top surface of Jun has a sharp tip on either side.  These tips have decreasing width going in the direction of the top surface of the fin to the second dielectric material).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Jun and supported by Ahlgren, as applied to claim 29 above, and further in view of Huang et al. (US 2019/0164844 A1).
Regarding claim 30, Jo in view of Jun teaches all the limitations of the method of claim 29, but does not teach wherein the first dielectric material extends into the substrate a distance in a range between 30 nm and 50 nm.  
Huang teaches an isolation structure of a fin device (Fig. 14 of Huang).  The isolation structure has depth of about 200 to 320nm (see [0043] of Huang) while the fin is about 70 to 130nm high.  The trench in the fin is about 130 to 190nm ([0044]) so the bottom of the trench is about 40 to 60nm below the bottom of the fin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the trench to extend about 40 to 60nm below the fin (or into the substrate) in order to ensure the devices are isolated from each other. 
As incorporated, since the claimed ranges of 30-50 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the first dielectric material extends into the substrate a distance in a range between 30 nm and 50 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Allowable Subject Matter
Claims 15-18, 21-24, 28, 35-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 15, the prior art of record does not disclose or fairly suggest a method with steps of “removing the dummy gate structure to form a trench between the spacers, the trench exposing the semiconductor fin; performing an etching process on the semiconductor fin to extend the trench into the semiconductor fin; filling the trench with a first dielectric material; etching back the first dielectric material; depositing a second dielectric material in the trench and over the first dielectric material wherein the second dielectric material has a first seam within the trench; and completely removing the first seam in the trench” along with other limitations of the claim.
Regarding claim 22, the prior art of record does not disclose or fairly suggest a method with steps of “removing the dummy gate structure to form a trench, the trench exposing the semiconductor fin; performing an etching process on the semiconductor fin to extend the trench into the semiconductor fin; forming a first dielectric material in the trench, an upper surface of the first dielectric material being lower than an upper surface of the semiconductor fin; forming a second dielectric material over the first dielectric material, an upper surface of the second dielectric material being higher than an upper surface of the semiconductor fin, wherein the second dielectric material has a void or seam; and removing an upper portion of the second dielectric material to completely remove the void or seam” along with other limitations of the claim.
The closest prior art of record are Jo et al. (US 2019/0305099 A1) and Jun et al. (US 2017/0141211 A1).  
Jo teaches a method of forming a gate isolation structure (Figs. 31-45 of Jo) but the gate isolation structure only contains one single dielectric material.  Jun teaches another method forming an isolation structure with two dielectric materials, each dielectric material layer in the isolation structure has a seam/void at the center.  However, neither Jo or Jun teaches a step of completely removing the seam/void in the upper dielectric material layer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822